DETAILED ACTION
This Office Action has been issued in response to Applicant's Request for Continued Examination filed April 27, 2021.
Claims 1, 4, 7, 9, 12, 13, 15 and 20 have been amended.  Claims 1-20 have been examined and are pending. 
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on April 27, 2021 has been entered.
 
Response to Arguments
Applicant's arguments filed April 27, 2021 have been fully considered but they are not persuasive.

Applicant argues Pyper does not disclose a data flow, in particular a data flow and an individual packet are not the same.  Examiner disagrees.  The packet is part of the data flow and thus if the packet is associated with an advertisement indicator, the data flow the packet is part of is also associated with the advertisement indicator.

Applicant argues the references do not disclose a rule specific to an egress port.  Examiner disagrees.    Therefore, the blocking operation of Pyper is not executed based on a rule.  Examiner disagrees.  Paragraph [0046] of McGleenon discloses the steering component may check other information in the request message with the information in the whitelist, such as IP address lifetime, destination port, source port, time-of-day.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.  The claim recites a rule specific to the egress port of a packet but the specification only appears to discuss an ingress port.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over US Pub. No. 2017/0237823 to Pyper (hereinafter “Pyper”) and further in view of US Pub. No. 2012/0084423 to McGleenon (hereinafter “McGleenon”).

As to Claim 1, Pyper discloses a network appliance comprising: 
processing circuitry
an interface to receive a packet from a network device [based on the packet matching criteria associated with a pre-determined packet request type at a port of the network device] (Paragraph [0050] of Pyper discloses most blocking tools work primarily by blocking requests to the servers of known or suspected advertising networks.  To do this, they identify requests for content that appears to reside in an Internet domain belonging to one of the aforementioned, and then block or prevent server calls in instances where the uniform resource locator ("URL") of the content being requested meets one or both of the following criteria.  Paragraph [0045]-[0047] of Pyper discloses blocking tools can take a number of forms, including: Virtual Private Networks ("VPN") and proxy servers: these are software and services through which requests from the end-user device pass); 
a parameter identification engine to identify a parameter associated with the packet request type in the packet, wherein the parameter indicates an association between the packet and an advertisement (Paragraph [0050] of Pyper discloses most blocking tools work primarily by blocking requests to the servers of known or suspected advertising networks.  To do this, they identify requests for content that appears to reside in an Internet domain belonging to one of the aforementioned, and then block or prevent server calls in instances where the uniform resource locator ("URL") of the content being requested meets one or both of the following criteria); 
a rule engine to determine whether the parameter corresponds to an advertisement indicator for a data flow associated with the packet based on [the port and a rule specific to an egress port of the packet], wherein the advertisement indicator indicates a likelihood of presence of the advertisement in the data flow (Paragraph [0050] of Pyper discloses most blocking tools work primarily by blocking requests to the servers of known or suspected advertising networks.  To do this, they identify requests for content that appears to reside in an Internet domain belonging to one of the aforementioned, and then block or prevent server calls in ; and 
an enforcement engine to perform an action based on presence of the advertisement indicator in the packet (Paragraph [0050] of Pyper discloses most blocking tools work primarily by blocking requests to the servers of known or suspected advertising networks.  To do this, they identify requests for content that appears to reside in an Internet domain belonging to one of the aforementioned, and then block or prevent server calls in instances where the uniform resource locator ("URL") of the content being requested meets one or both of the following criteria).
	Pyper does not explicitly disclose based on the packet matching criteria associated with a pre-determined packet request type at a port of the network device and the port and a rule specific to an egress port of the packet.
	However, McGleenon discloses this.  Paragraph [0079] of McGleenon discloses the steering component 1510 receives a data flow from a client device and compares an IP address associated with the data flow, such as the destination IP address of the data flow, with the IP whitelist and the IP blacklist of each packet modifying entity 1514, 1516, or 1518. The traffic can be steered based on the comparison. In an embodiment, a decision is made to route the data flow to a packet modifying entity or not to route the data flow to a packet modifying entity if a match is made between the destination IP address and the IP whitelist or the IP blacklist of the packet modifying entity. For example, if a match is found between the destination IP address and the IP whitelist of the first packet modifying entity 1514, the data flow is routed to the first packet modifying entity and, if a match is made between the destination IP address and the IP blacklist of the second packet modifying entity 1516, the data flow is not routed to the second 
	It would have been obvious to one of ordinary skill in the art at the time of effective filing of the invention to combine the blocking systems as disclosed by Pyper, with forwarding based on criteria as disclosed by McGleenon.  One of ordinary skill in the art would have been motivated to combine to apply a known technique to a similar device.  Pyper and McGleenon are directed toward special processing of advertisements and as such it would be obvious to use the techniques of one in the other.

As to Claim 2, Pyper-McGleenon discloses the network appliance of claim 1, wherein the packet is a domain name system (DNS) request and the parameter includes a domain name, wherein the rule compares the domain name to a list that includes domain names known to serve advertisements, and wherein the advertisement indicator is presence of the domain name on the list (Paragraph [0045] of Pyper discloses Domain Name Service ("DNS")-based blocking services, which remap requests for supplemental content from end-user devices to domains or IP addresses which do not respond with the requested supplemental content.  Paragraph [0050] of Pyper discloses most blocking tools work primarily by blocking requests to the servers of known or suspected advertising networks.  To do this, they identify requests for content that appears to reside in an Internet domain belonging to one of the aforementioned, and then block or prevent server calls in instances where the uniform resource locator ("URL") of the content being requested meets one or both of the following criteria).

As to Claim 3, Pyper-McGleenon discloses the network appliance of claim 2, wherein the action includes a response to a requestor of the DNS request, and wherein the response indicates that the response is from a DNS server (Paragraph [0045] of Pyper discloses Domain Name Service ("DNS")-based blocking services, which remap requests for supplemental content from end-user devices to domains or IP addresses which do not respond with the requested supplemental content).

As to Claim 4, Pyper-McGleenon discloses the network appliance of claim 1, wherein the parameter includes a Uniform Resource Identifier (URI) in the packet, and wherein the advertisement indicator is the URI matching a pattern indicative of advertisements (Paragraph [0050] of Pyper discloses most blocking tools work primarily by blocking requests to the servers of known or suspected advertising networks.  To do this, they identify requests for content that appears to reside in an Internet domain belonging to one of the aforementioned, and then block or prevent server calls in instances where the uniform resource locator ("URL") of the content being requested meets one or both of the following criteria).

As to Claim 5, Pyper-McGleenon discloses the network appliance of claim 4, wherein the request is a Hypertext Transfer Protocol (HTTP) GET request or an HTTP CONNECT request (Paragraph [0050] of Pyper discloses most blocking tools work primarily by blocking requests to the servers of known or suspected advertising networks.  To do this, they identify requests for content that appears to reside in an Internet domain belonging to one of the aforementioned, and then block or prevent server calls in instances where the uniform resource .

As to Claim 6, Pyper-McGleenon discloses the network appliance of claim 4, wherein the action includes substituting web content for a resource associated with the URI (Paragraph [0054] of Pyper discloses certain blocking tools can also transform downloaded content to hide or block ads).

As to Claim 7, Pyper-McGleenon discloses the network appliance of claim 1, further comprising: a network device manager to determine a network device rule based on the rule, wherein the action includes sending the network device rule to the network device, and wherein the network device rule specifies a second action to be performed by the network device based on the advertisement indicator URI (Paragraph [0050] of Pyper discloses most blocking tools work primarily by blocking requests to the servers of known or suspected advertising networks.  To do this, they identify requests for content that appears to reside in an Internet domain belonging to one of the aforementioned, and then block or prevent server calls in instances where the uniform resource locator ("URL") of the content being requested meets one or both of the following criteria.  Paragraph [0054] of Pyper discloses certain blocking tools can also transform downloaded content to hide or block ads).

As to Claim 8, Pyper-McGleenon discloses the network appliance of claim 1, wherein the action includes denying a request in the packet and responding to a requestor of the packet with an indication that a resource for the request is unavailable (Paragraph [0050] of .

As to Claim 9, Pyper discloses a non-transitory machine-readable storage medium storing instructions that, if executed by a physical processing element of a software defined networking (SDN) controller, cause the SDN controller to: 
receive a packet from a network device [based on the packet matching criteria associated with a pre-determined packet request type at a port of the network device] (Paragraph [0050] of Pyper discloses most blocking tools work primarily by blocking requests to the servers of known or suspected advertising networks.  To do this, they identify requests for content that appears to reside in an Internet domain belonging to one of the aforementioned, and then block or prevent server calls in instances where the uniform resource locator ("URL") of the content being requested meets one or both of the following criteria.  Paragraph [0045]-[0047] of Pyper discloses blocking tools can take a number of forms, including: Virtual Private Networks ("VPN") and proxy servers: these are software and services through which requests from the end-user device pass); 
identify a parameter associated with the packet request type in the packet, wherein the parameter indicates an association between the packet and an advertisement (Paragraph [0050] of Pyper discloses most blocking tools work primarily by blocking requests to the servers of known or suspected advertising networks.  To do this, they identify requests for content that ; 
determine whether the parameter corresponds to an advertisement indicator for a data flow associated with the packet based on [the port and a rule specific to an egress port of the packet], wherein the advertisement indicator indicates a likelihood of presence of the advertisement in the data flow (Paragraph [0050] of Pyper discloses most blocking tools work primarily by blocking requests to the servers of known or suspected advertising networks.  To do this, they identify requests for content that appears to reside in an Internet domain belonging to one of the aforementioned, and then block or prevent server calls in instances where the uniform resource locator ("URL") of the content being requested meets one or both of the following criteria); and 
perform an action based on presence of the advertisement indicator in the packet (Paragraph [0050] of Pyper discloses most blocking tools work primarily by blocking requests to the servers of known or suspected advertising networks.  To do this, they identify requests for content that appears to reside in an Internet domain belonging to one of the aforementioned, and then block or prevent server calls in instances where the uniform resource locator ("URL") of the content being requested meets one or both of the following criteria.  Paragraph [0045] of Pyper discloses Domain Name Service ("DNS")-based blocking services, which remap requests for supplemental content from end-user devices to domains or IP addresses which do not respond with the requested supplemental content).
based on the packet matching criteria associated with a pre-determined packet request type at a port of the network device and the port and a rule specific to an egress port of the packet.
	However, McGleenon discloses this.  Paragraph [0079] of McGleenon discloses the steering component 1510 receives a data flow from a client device and compares an IP address associated with the data flow, such as the destination IP address of the data flow, with the IP whitelist and the IP blacklist of each packet modifying entity 1514, 1516, or 1518. The traffic can be steered based on the comparison. In an embodiment, a decision is made to route the data flow to a packet modifying entity or not to route the data flow to a packet modifying entity if a match is made between the destination IP address and the IP whitelist or the IP blacklist of the packet modifying entity. For example, if a match is found between the destination IP address and the IP whitelist of the first packet modifying entity 1514, the data flow is routed to the first packet modifying entity and, if a match is made between the destination IP address and the IP blacklist of the second packet modifying entity 1516, the data flow is not routed to the second packet modifying entity.  Paragraph [0046] of McGleenon discloses the steering component may check other information in the request message with the information in the whitelist, such as IP address lifetime, destination port, source port, time-of-day.
Examiner recites the same rationale to combine used for claim 1.

As to Claim 10, Pyper-McGleenon discloses the non-transitory machine-readable storage medium of claim 9, further comprising instructions that, if executed by the physical processing element, cause the SDN controller to: determine a network device rule based on the rule, wherein the action further includes sending the network device rule to the network device, and wherein the network device rule specifies a second action to be performed by the network device based on the advertisement indicator (Paragraph [0050] of Pyper discloses most blocking tools work primarily by blocking requests to the servers of known or suspected advertising networks.  To do this, they identify requests for content that appears to reside in an Internet domain belonging to one of the aforementioned, and then block or prevent server calls in instances where the uniform resource locator ("URL") of the content being requested meets one or both of the following criteria.  Paragraph [0054] of Pyper discloses certain blocking tools can also transform downloaded content to hide or block ads).

As to Claim 11, Pyper-McGleenon discloses the non-transitory machine-readable storage medium of claim 9, wherein the packet is a domain name system (DNS) request and the parameter includes a domain name, wherein the rule compares the domain name to a list that includes domain names known to serve advertisements, and wherein the advertisement indicator is presence of the domain name on the list (Paragraph [0050] of Pyper discloses the URL contains or resolves to a particular IP address that appears on a publicly- or privately-maintained blacklist of known ad providers.  Paragraph [0045] of Pyper discloses Domain Name Service ("DNS")-based blocking services, which remap requests for supplemental content from end-user devices to domains or IP addresses which do not respond with the requested supplemental content).

As to Claim 12, Pyper-McGleenon discloses the non-transitory machine-readable storage medium of claim 9, further comprising instructions that, if executed by the physical processing element, cause the SDN controller to: identify a Uniform Resource Identifier (URI) in the parameter in the packet (Paragraph [0050] of Pyper discloses most blocking tools work primarily by blocking requests to the servers of known or suspected advertising networks.  To do this, they identify requests for content that appears to reside in an Internet domain belonging to one of the aforementioned, and then block or prevent server calls in instances where the uniform resource locator ("URL") of the content being requested meets one or both of the following criteria); 
wherein the advertisement indicator is the URI matching a pattern indicative of advertisements (Paragraph [0050] of Pyper discloses most blocking tools work primarily by blocking requests to the servers of known or suspected advertising networks.  To do this, they identify requests for content that appears to reside in an Internet domain belonging to one of the aforementioned, and then block or prevent server calls in instances where the uniform resource locator ("URL") of the content being requested meets one or both of the following criteria).

As to Claim 13, Pyper discloses a network device comprising: 
processing circuitry
a network interface to receive a packet from a remote device (Paragraph [0050] of Pyper discloses most blocking tools work primarily by blocking requests to the servers of known or suspected advertising networks.  To do this, they identify requests for content that appears to reside in an Internet domain belonging to one of the aforementioned, and then block or prevent server calls in instances where the uniform resource locator ("URL") of the content being requested meets one or both of the following criteria.  Paragraph [0045]-[0047] of Pyper discloses blocking tools can take a number of forms, including: Virtual Private Networks ; 
a request logic block to determine that [the packet is associated with a pre-determined packet request type a port of the network device] (Paragraph [0050] of Pyper discloses most blocking tools work primarily by blocking requests to the servers of known or suspected advertising networks.  To do this, they identify requests for content that appears to reside in an Internet domain belonging to one of the aforementioned, and then block or prevent server calls in instances where the uniform resource locator ("URL") of the content being requested meets one or both of the following criteria); 
a parameter identification manager to identify a parameter associated with the packet request type in the packet, wherein the parameter indicates an association between the packet and an advertisement (Paragraph [0050] of Pyper discloses most blocking tools work primarily by blocking requests to the servers of known or suspected advertising networks.  To do this, they identify requests for content that appears to reside in an Internet domain belonging to one of the aforementioned, and then block or prevent server calls in instances where the uniform resource locator ("URL") of the content being requested meets one or both of the following criteria); 
a rule logic block to determine whether the parameter corresponds to an advertisement indicator for a data flow associated with the packet based on [the port and a rule specific to an egress port of the packet], wherein the advertisement indicator indicates a likelihood of presence of the advertisement in the data flow (Paragraph [0050] of Pyper discloses most blocking tools work primarily by blocking requests to the servers of known or suspected advertising networks.  To do this, they identify requests for content that appears to reside in an ; and 
an enforcement logic block to perform an action based on presence of the advertisement indicator in the packet (Paragraph [0050] of Pyper discloses most blocking tools work primarily by blocking requests to the servers of known or suspected advertising networks.  To do this, they identify requests for content that appears to reside in an Internet domain belonging to one of the aforementioned, and then block or prevent server calls in instances where the uniform resource locator ("URL") of the content being requested meets one or both of the following criteria).
Pyper does not explicitly disclose the packet is associated with a pre-determined packet request type a port of the network device and the port and a rule specific to an egress port of the packet.
	However, McGleenon discloses this.  Paragraph [0079] of McGleenon discloses the steering component 1510 receives a data flow from a client device and compares an IP address associated with the data flow, such as the destination IP address of the data flow, with the IP whitelist and the IP blacklist of each packet modifying entity 1514, 1516, or 1518. The traffic can be steered based on the comparison. In an embodiment, a decision is made to route the data flow to a packet modifying entity or not to route the data flow to a packet modifying entity if a match is made between the destination IP address and the IP whitelist or the IP blacklist of the packet modifying entity. For example, if a match is found between the destination IP address and the IP whitelist of the first packet modifying entity 1514, the data flow is routed to the first packet modifying entity and, if a match is made between the destination IP address and the IP 
	Examiner recites the same rationale to combine used for claim 1.

As to Claim 14, Pyper-McGleenon discloses the network device of claim 13, wherein the packet is a domain name system (DNS) request and the parameter includes a domain name, wherein the rule compares the domain name to a list that includes domain names known to serve advertisements, wherein the advertisement indicator is presence of the domain name on [the list] (Paragraph [0050] of Pyper discloses most blocking tools work primarily by blocking requests to the servers of known or suspected advertising networks.  To do this, they identify requests for content that appears to reside in an Internet domain belonging to one of the aforementioned, and then block or prevent server calls in instances where the uniform resource locator ("URL") of the content being requested meets one or both of the following criteria.  Paragraph [0051] of Pyper discloses the URL contains an Internet domain belonging to a publicly- or privately-maintained "blacklist" of known ad providers).

As to Claim 15, Pyper-McGleenon discloses the network device of claim 13, wherein the parameter includes a Uniform Resource Identifier (URI), in the packet, and wherein the advertisement indicator is the URI matching a pattern indicative of advertisements (Paragraph [0050] of Pyper discloses most blocking tools work primarily by blocking requests to the servers of known or suspected advertising networks.  To do this, they identify requests for .

As to Claim 16, Pyper-McGleenon discloses the non-transitory machine-readable storage medium of claim 11, wherein the action includes a response to a requestor of the DNS request, and wherein the response indicates that the response is from a DNS server (Paragraph [0045] of Pyper discloses Domain Name Service ("DNS")-based blocking services, which remap requests for supplemental content from end-user devices to domains or IP addresses which do not respond with the requested supplemental content).

As to Claim 17, Pyper-McGleenon discloses the non-transitory machine-readable storage medium of claim 9, wherein the action includes denying a request in the packet and responding to a requestor of the packet with an indication that a resource for the request is unavailable (Paragraph [0050] of Pyper discloses most blocking tools work primarily by blocking requests to the servers of known or suspected advertising networks.  To do this, they identify requests for content that appears to reside in an Internet domain belonging to one of the aforementioned, and then block or prevent server calls in instances where the uniform resource locator ("URL") of the content being requested meets one or both of the following criteria).

As to Claim 18, Pyper-McGleenon discloses the network device of claim 14, wherein the action includes a response to a requestor of the DNS request, and wherein the response indicates that the response is from a DNS server (Paragraph [0045] of Pyper discloses .

As to Claim 19, Pyper-McGleenon discloses the network device of claim 13, wherein the action includes 2 denying a request in the packet and responding to a requestor of the packet with an indication that a resource for the request is unavailable (Paragraph [0050] of Pyper discloses most blocking tools work primarily by blocking requests to the servers of known or suspected advertising networks.  To do this, they identify requests for content that appears to reside in an Internet domain belonging to one of the aforementioned, and then block or prevent server calls in instances where the uniform resource locator ("URL") of the content being requested meets one or both of the following criteria).

As to Claim 20, Pyper-McGleenon discloses the network appliance of claim 13, further comprising an interface to receive a network device rule that specifies a second action to be performed based on the advertisement indicator (Paragraph [0047] of McGleenon discloses at least one of the media optimizer proxies sends feedback information with respect to the whitelist 222 to the steering component and the steering component dynamically adjusts the whitelist).

Conclusion 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN S MAI whose telephone number is (571)270-5001.  The examiner can normally be reached on Monday to Friday 9AM to 5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Philip Chea can be reached on 5712723951.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KEVIN S MAI/Primary Examiner, Art Unit 2456